Title: To Thomas Jefferson from Jacob Van Staphorst, 8 September 1823
From: Van Staphorst, Jacob,Van Staphorst, Nicolaas
To: Jefferson, Thomas


Sir!
Amsterdam
8th September 1823
We thus far had always the honor to entertain you about  our outstanding concerns thro’ the channel of Messr Le Roy Bayard Co of Newyork; some misunderstanding having unfortunately arriven between those Gentlemen and ourselves, we take the liberty to address you directly in order to request that the payments which you have to make to us and which you thus far directed to them for our account, may be further made to mr Gale Ludlow of Newyork, this Gentleman being now furnished with our general power of attorney and that formally vested in Le Roy Bayards Co being annulled— By our whole manner of acting in the object outstanding between us, we trust you will have observed that it was our desire to consult your convenience as to time & mode of payment of the balance due by you to us now $2083 20 (exclusive of interest from 15 June 1822 and this it fully remains. however, we beg to state regularitys sake that the time fixed according to your desire to repay us vizt 1821 has long age elapsed and to add that we should wish to close this object by receiving (through the medium of our aforementioned friend Mr G. Ludlow) either entire payment or payment at regular instalments as may be most convenient to you.—We hope you will have the goodness to favor us with your reply to these lines and meanwhile reiterating the assurance of our sincere wish of fixing the settlement of this object in the mode most acceptable to you, we remain with sentiments of the highest esteem and venerationSir! Your most Obed. Humble Servts N & J & R  van Staphorst